Citation Nr: 0400100	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1944 to August 1946.  The 
veteran died on August [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and therefore, the Board will proceed with the 
adjudication of this issue.  

Entitlement to service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the DIC claim addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on August [redacted], 1996, as a result of 
cardiopulmonary arrest due to or as a consequence of probable 
sepsis and non-Hodgkin's lymphoma.  

4.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in August 
1946 for a period of not less than 5 years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's DIC claim have 
been properly developed, to the extent possible and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the 
available service medical and personnel records, the January 
1979 VA examination report, the veteran's certificate of 
death, a February 1979 ratting decision, and various 
statements from the appellant associated with the file, which 
discuss the status of the veteran's health preceding his 
death, are adequate for determining whether the criteria for 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) have been met.  This is 
particularly so in light of the fact that, during his 
lifetime, the veteran had not sought or established service 
connection for any disabilities.  Thus, the Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to her claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her DIC claim as VA has complied with, to 
the extent possible, all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing compensation under the provisions of 
38 U.S.C.A. § 1318.  In letters dated in June 2001 and May 
2003 and a December 2002 statement of the case (SOC), the RO 
advised the appellant of the new duty to assist provisions of 
the VCAA, what VA would do and had done, what she should do, 
and was given an opportunity to supply additional information 
in support of her DIC claim.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, in the June 2001 and May 
2003 letters and the SOC, the appellant was given specific 
information with respect to the VCAA, to include the new VA 
duties to assist under the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  She has, by information 
letters, a February 2002 rating decision, and an SOC, been 
advised of the evidence considered in connection with her DIC 
appeal.  Further, all of the available relevant evidence has 
been considered.  The appellant submitted additional lay 
statements and arguments.  Thus, the Board finds that there 
has been no prejudice to the appellant that would warrant 
further notification or development for her DIC claim.  As 
such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis of DIC Claim

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  If, as here, the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Under 38 U.S.C.A. 
§ 1318(a) (West 2002), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service-connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2003).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 
38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (April 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled 
to receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 
1379-80.  

The veteran applied for VA benefits in November 1978.  At 
that time, the application was for nonservice-connected 
pension benefits, which were granted to the veteran in a 
February 1979 rating decision.  The RO found the veteran 
unemployable by virtue of his nonservice-connected diabetes 
mellitus and various back disorders.  He never filed a claim 
for service connection.  

It appears from the record that the veteran was diagnosed 
with non-Hodgkin's lymphoma in the early 1990s.  The veteran 
died on August [redacted], 1996, as a result of cardiopulmonary arrest 
due to or as a consequence of probable sepsis and non-
Hodgkin's lymphoma.  The appellant was married to the veteran 
at the time of his death.  During his lifetime, the veteran 
did not establish service connection for any disabilities.  
As such, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death, that is, 
the veteran had no service-connected disability rated as 100 
percent disabling for at least 10 years prior to his death.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the 38 U.S.C.A. § 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's death was due to his non-Hodgkin's 
lymphoma, which she claims is related to military service.  
She argues that the veteran was stationed in Japan right 
after the atom bomb was dropped on Nagasaki and Hiroshima and 
believes that he was exposed to radiation at that time, which 
caused his cancer.  The record shows that his nonservice-
connected diabetes mellitus and various back disorders 
rendered him unemployable.  The veteran was diagnosed with 
non-Hodgkin's lymphoma in the early 1990s.  Assuming that the 
veteran's death was caused by service-connected non-Hodgkin's 
lymphoma, this is still insufficient to show that his non-
Hodgkin's lymphoma was so disabling as to be rated 100 
percent for a continuous period of 10 years prior to his 
death, since he died in August 1996.  And, to the extent the 
appellant might argue that the veteran had a service-
connected disability that would have been evaluated as 100 
percent disabling, or a totally disabling condition that 
would have been established as service connected, for at 
least 10 years before his death if a claim had been filed, 
such an allegation is tantamount to a "hypothetical claim" 
for entitlement, which is excluded from consideration.  NOVA 
II, 314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in June 2001.  Much of the evolution of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  However, as discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.


REMAND

The appellant argues that the veteran's death was due to his 
non-Hodgkin's lymphoma, which she claims is related to 
exposure to radiation while in military service.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii) (2003).

Service personnel records confirm that the veteran 
participated in the assault and capture of Iwo Jima, during 
the period February 19, 1945 to March 27, 1945 and the he 
participated in the occupation of Kyushu, Japan, from 
September 23, 1945 to June 26, 1946.  As such, it appears 
that the veteran did not participate in a radiation-risk 
activity, as that term is defined by regulation, and so the 
veteran's fatal non-Hodgkin's lymphoma of unknown primary is 
not subject to presumptive service connection under 38 
U.S.C.A. § 1112 (c) (West 2002).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1) (2003).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration. The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. 
§ 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes all cancers.  Lymphomas other than 
Hodgkin's disease must become manifest five years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

In the present case, the Board finds that VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled with regard to service connection for the cause of 
the veteran's death.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
duty to assist includes obtaining pertinent post-service 
treatment records and a dose assessment for exposure to 
radiation in service, and providing a VA medical opinion when 
necessary for an adequate determination.  

In response to the RO's June 2001 letter, the appellant 
identified and signed a single release for the health care 
providers, who had treated the veteran prior to his death for 
non-Hodgkin's lymphoma, but the RO has not attempted to 
obtain such records.  Moreover, in a May 2003 letter, the RO 
asked the appellant to provide any evidence she has that the 
veteran was required to perform or support occupation forces 
within 10 miles of the city limits of Hiroshima or Nagasaki, 
Japan.  She did not respond.  On remand, the RO should again 
ask the appellant to provide any evidence she has that the 
veteran was required to perform or support occupation forces 
within 10 miles of the city limits of Hiroshima or Nagasaki 
and to sign separate releases for each of the health care 
providers identified by the appellant and attempt to obtain 
any missing medical records.  The Board reminds the appellant 
that the duty to assist is not a one-way street.  If an 
appellant wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As noted above, under 38 C.F.R. § 3.311, when a radiogenic 
disease manifests itself subsequent to service and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation must be made.  However, no 
dose estimate or further development set forth under § 
3.311(c) has been completed.  Development under 38 C.F.R. § 
3.311 must be undertaken by the RO.  Chairman's Memorandum 
01-02-01 (Jan. 29, 2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the appellant 
provide to any evidence she has that the 
veteran was required to perform or 
support occupation forces within 10 miles 
of the city limits of Hiroshima or 
Nagasaki, Japan and to identify and sign 
separate releases for health care 
providers that treated the veteran for 
his non-Hodgkin's lymphoma since 1990.  
The RO should attempt to obtain records, 
not already associated with the claims 
file, from each health care provider she 
identifies that might still have 
available records, in particular copies 
of records from the Bio Medical Center in 
Tijuana, Mexico, from April to June 1994, 
and from Dr. Sternheim in Lake Worth, 
Florida, Dr. Barza in Palm Beach Gardens, 
Florida, and Dr. Spurlock in Lantana, 
Florida.  If records are unavailable, 
please have the provider so indicate. 

2.  Following completion of 1 above, the 
RO must request any available records 
concerning the veteran's exposure to 
radiation.  Such a request would normally 
include, but may not be limited to, the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records must then be forwarded to the 
Defense Department or Under Secretary for 
Health, as appropriate, to provide in-
service radiation dose estimates, to the 
extent feasible, based on available 
methodologies.

3.  If the Defense Department or Under 
Secretary for Health determines that the 
veteran was exposed to radiation in 
service, the RO should refer the claim to 
the VA Under Secretary for Benefits for 
an opinion to determine whether it is at 
least as likely as not that the veteran's 
non-Hodgkin's lymphoma resulted from 
exposure to radiation in service, or 
whether there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure during 
service, in accordance with 38 C.F.R. § 
3.311(c).  A review of the veteran's 
entire claims file should be undertaken, 
and a discussion of the facts and the 
medical principles involved would be of 
assistance. In addition, a complete 
rationale for all opinions and 
conclusions expressed should be provided.  
See Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate her claim.  The appellant 
should also be informed that the RO will 
assist her in obtaining identified 
evidence, should she require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop her claim.  No action by the appellant 
is required until she receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



